Matter of Vieira-Suarez v Syracuse City Sch. Dist. (2018 NY Slip Op 00644)





Matter of Vieira-Suarez v Syracuse City Sch. Dist.


2018 NY Slip Op 00644


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


15 CA 17-01346

[*1]IN THE MATTER OF LAURA VIEIRA-SUAREZ, PETITIONER-APPELLANT,
vSYRACUSE CITY SCHOOL DISTRICT, RESPONDENT-RESPONDENT. 


O'HARA, O'CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF COUNSEL), FOR PETITIONER-APPELLANT. 
FERRARA FIORENZA PC, EAST SYRACUSE (HEATHER M. COLE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered March 3, 2017 in a CPLR article 75 proceeding. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court